          Case 1:16-cv-00201-ABJ Document 75 Filed 12/01/20 Page 1 of 3


 Robert D. Sherlock (admitted pro hac vice)
 rsherlock@egclegal.com
 EISENBERG, CUTT, KENDELL & OLSEN
 215 South State Street, Suite 900
 Salt Lake City, Utah 84111
 Telephone 801-366-9100 Fax 801-350-0065
 Attorneys for Qui Tam Plaintiff/Relator

 Timothy M. Stubson, (Bar #6-3144)
 Mistee Elliott (Bar #6-3540)
 Crowley Fleck PLLP
 111 West 2nd Street, Suite 220
 Casper, WY 82601
 (307) 232-6901
 tstubson@crowleyfleck.com
 melliott@crowleyfleck.com
 Attorneys for Defendant NOWCAP

 C. Levi Martin
 Assistant United States Attorney
 United States Attorney's Office
 PO Box 668
 Cheyenne, WY 82003
 307-772-2124 phone
 Attorney for United States of America


                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF WYOMING
UNITED STATES OF AMERICA,                         §
 ex rel. MARK GASKILL                             §      Civil Action No.
                    Plaintiffs,                   §
vs.                                               §        16-cv-201J
                                                  §
NORTHWEST COMMUNITY ACTION PROGRAM                §   STIPULATED MOTION TO
OF WYOMING INC.                                   §          DISMISS
                                                  §
                       Defendant.                 §




                                              1
          Case 1:16-cv-00201-ABJ Document 75 Filed 12/01/20 Page 2 of 3


       Pursuant to Federal Rule of Civil Procedure 41(a)(2), the Parties to this case, by and
through Counsel, hereby move the Court for an order dismissing this action This motion is based
upon a Settlement Agreement between the Relator and Defendant, in which the United States has
concurred. Said stipulated dismissal is agreed to be with prejudice as to the Relator and
Defendant, and without prejudice as to the United States. The parties agree that the terms of the
settlement and the reservation of rights by the Government is fair, adequate, and reasonable
under all the circumstances. The parties also request that the Court retain jurisdiction of the case
for purposes of enforcing the terms of the parties’ settlement.
                                         STIPULATION
For the foregoing reasons, the Parties through their respective counsel stipulate that the court
dismiss this action with prejudice as to the Relator and Defendant, and without prejudice as to
the United States. A proposed Order of Dismissal is submitted concurrently herewith.


Dated : November 30, 2020

                                              ______________/S/__________________
                                               Robert D. Sherlock (admitted pro hac vice)
                                               EISENBERG, CUTT, KENDELL & OLSEN
                                               Attorneys for Qui Tam Plaintiff/Relator

                                               ________________/S/______________
                                               Timothy M. Stubson, (Bar #6-3144)
                                               CROWLEY FLECK PLLP
                                               Attorneys for Defendant NOWCAP

                                               ________________/S/______________
                                               C. Levi Martin
                                               Assistant United States Attorney
                                               UNITED STATES ATTORNEY'S OFFICE
                                               Attorney for United States of America




                                                  2
          Case 1:16-cv-00201-ABJ Document 75 Filed 12/01/20 Page 3 of 3


                                CERTIFICATE OF SERVICE

I hereby certify that I am an attorney at Eisenberg, Cutt, Kendell & Olsen. My business address

is 215 S. State Street, Suite 900, Salt Lake City, Utah 84111. I am over the age of eighteen

years and not a party to the above-titled action. I certify that on December 1, 2020 a true and

correct copy of the following document was served on the following recipients via email:

                            STIPULATED MOTION TO DISMISS

Timothy M. Stubson, (Bar #6-3144)
Mistee Elliott (Bar #6-3540)
Crowley Fleck PLLP
111 West 2nd Street, Suite 220
(307) 232-6901
tstubson@crowleyfleck.com
melliott@crowleyfleck.com
Attorneys for Defendant NOWCAP

R. Michael Shickich
Law Offices Of R. Michael Shickich, LLC
1204 East 2nd Street
Casper, WY 82601
rms@injuryfirm.net

C. Levi Martin
Assistant United States Attorney
P.O. Box 668
Cheyenne, WY 82003-0668
CMartin1@usa.doj.gov

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Dated: December 1 2020

/s/ Robert D. Sherlock
Robert D. Sherlock




                                                 3
